Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2022 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-7, 9-12 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0021730 to Holla et al. (Holla) in view of US Patent No. 6, 141,584 to Rockwell et al. (Rockwell) (both previously cited), US 2016/0180044 to Delisle et al. (Delisle) and US 2009/0222539 to Lewis (previously cited). 
In reference to at least claim 1
Holla teaches a method for remote review of clinical data which discloses a system for providing clinical decision support during a clinical encounter with a patient (e.g. system for remote review of clinical data, Figs. 1-7) the system comprising: a mobile computing device (e.g. physician handheld, Figs. 1-7, para. [0040]); and a remote computing device communicatively coupled to and remotely located from the mobile computing device (e.g. user console 120 coupled with and remotely located from physician handheld 150, Figs. 1-7, para. [0040], [0045]) and remotely located from a medical device associated with a mobile environment (e.g. user console 120 coupled with and remotely located from mobile environment such as an ambulance 101 or air-ambulance 102, Fig. 1, para. [0040]-[0041], [0043], [0045]), the remote computing device configured to: receive clinical data transmitted by a medical device associated with a mobile environment during the clinical encounter (e.g. user console 120 receives data from data collection device within the field and from diagnostic equipment, para. [0040]), the clinical data transmitted by the medical device comprising an ECG report (e.g. data may come from a number of different sources within the hospital, with emergency vehicles, within doctor’s clinics and within patients and can include patient’s illness history, past medical history, results of physical exam, vital signals, Echo results, ECG results, past ECG results, patient biographical information, vital statistics para [0067], [0180]-[0183], medical compliant, para. [0003], [0063], [0109]; ECG data transmitted to console 120, para. [0040],[0065],[0073], [0075]) provide a first interactive display comprising the clinical data (e.g. user console can be a standalone computer or work station within a hospital or within an ambulance that can include manual entry of information from the operator’s finding, therefore the console includes an interactive display, para. [0044], [0046]-[0048]), enable the mobile computing device to access the clinical data (e.g. transmitted data is encrypted or scrambled and various user access validation steps are incorporated before the data is shared, only decrypted after the device and the person accessing the data have been authenticated, para. [0059]-[0060], [0066], [0185]), receive user input based on the clinical data from the mobile computing device (e.g. can request a physician consultation, physician may review the data and enter comments or opinions, perform measurements, enter annotations, devise a treatment plan, enter prescriptions or perform any task necessary to his consultation and sent back to those who requested the consultation via console 120, para. [0040], [0043], [0029], [0067]-[0068], [0083], [0092]), and provide the received user input and the clinical data at the first interactive display (e.g. can request a physician consultation, and once consulted the information may be sent back to those who requested the consultation via console 120, para. [0029], [0037], [0040], [0043], [0029], [0067]-[0068], [0083], [0086]), wherein the mobile computing device is configured to: access the clinical data, provide the clinical data at a second interactive display (e.g. data transmitted to the physician’s handheld 150, para. [0029], [0040]-[0043], [0059]-[0060], [0067]-[0068], [0083], [0092]), prompt a user for the user input based on the clinical data via the second interactive display (e.g. physician may review the data and enter comments or opinions, perform measurements, enter annotations, devise a treatment plan, enter prescriptions or perform any task necessary to his consultation and sent back to those who requested the consultation via console 120, para. [0040], [0043], [0029], [0059], [0067]-[0068], [0083]-[0084], [0092]), and transmit the user input to the remote computing device (e.g. can request a physician consultation, and once consulted the information may be sent back to those who requested the consultation via console 120, para. [0040], [0043], [0029], [0067]-[0068], [0083], [0086]). Holla discloses receiving clinical data from the field or diagnostic equipment at the console 102 (e.g. para. [0040]) and that the clinical data may comprise ECG data (e.g. ECG recordings, para. [0007], [0029], [0040], [0132]) in which only relevant portions are sent to the physician (e.g. may select relevant portions of the data such as relevant portions of ECG data to be transmitted, para. [0074], [0132]-[0133], [0176]) but does not explicitly teach the medical device comprising an external defibrillator and the ECG data being a twelve-lead ECG report. It was well known in the art at the time of the invention for front line personnel such as first responders, paramedics and other emergency medical technicians to utilize a 12-lead paramedic monitor/defibrillator such as a Philips® HeartStart MRx™ (see response to arguments section regarding Philips® HeartStart MRx™) to provide early intervention allowing greater opportunities for saving lives as evidence by Rockwell (e.g. Col. 1, ll. 18-43, Col. 3, ll. 40-47, Col. 11, ll. 60-67) and Delisle (e.g. para. [0005]-[0006]) and wirelessly transmitting the data from the paramedic monitor/defibrillator to patient information systems in a hospital as evidence by Delisle (para. [0005]-[0006]). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of Holla to include the medical device within the mobile environment being a 12-lead paramedic monitor/defibrillator and wirelessly transmitting the data from the paramedic monitor/defibrillator to the remote computing device, i.e. user console 120, as such technique was well known in the art and would have yielded the predictable result of providing advanced cardiac monitoring that provides a comprehensive view of the patient’s cardiac activity allowing early intervention and greater opportunities for saving lives. Holla does not explicitly disclose whether the transmitted ECG data excludes CPR field data.  
Lewis teaches selectively routing patient data between field devices and treatment center destinations which discloses monitoring a patient using a medical device such as an external defibrillator within the field (e.g. para. [0005]-[0007], [0033], [0034], [0059]) and transmitting relevant data from the field such as event data that only includes 12-lead ECGs to a desired patient treatment center such as a hospital (e.g. para. [0018], [0038]) based on the specified data the destination has indicated (e.g. all event data, only event data with a 12-lead electrocardiogram (ECG), or only event data that indicates that the patient is suspected of having suffered an acute myocardial infarction, para. [0008], [0016] [0077]-[0078]). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of Holla to include only transmitting relevant data such as event data with a 12-lead ECG from the field, i.e. mobile environment, to the remote computing device located at the destination based on the specified data the destination has indicated, as taught by Lewis, in order to yield the predictable result of ensuring that the destination only receives relevant or desired data to improve the timeliness of delivery of a critical therapy to the patient (‘539, para. [0019], [0115]). 
In reference to at least claim 4
Holla modified by Lewis teaches a system according to claim 1. Holla further discloses wherein the user input comprises a patient intervention (e.g. physician may review the data and enter comments or opinions, perform measurements, enter annotations, devise a treatment plan, enter prescriptions or perform any task necessary to his consultation and sent back to those who requested the consultation via console 120, para. [0040], [0043], [0029], [0059], [0067]-[0068], [0083]-[0084], [0092]). 
In reference to at least claim 5
Holla modified by Lewis teaches a system according to claim 1. Holla further discloses wherein the user input is menu-driven (e.g. physician may review the data and enter comments or opinions, perform measurements, enter annotations, devise a treatment plan, enter prescriptions or perform any task necessary to his consultation and sent back to those who requested the consultation via console 120, para. [0040], [0043], [0029], [0059], [0067]-[0068], [0083]-[0084], [0092], physician may select from a menu, tool may be the form of menu options with button selections, touch screen menus and text entry, para. [0112], [0135], [0137], [0148]). 
In reference to at least claim 6
Holla modified by Lewis teaches a system according to claim 1. Holla further discloses wherein the remote computing device is configured to electronically authorize the mobile computing device to access the clinical data to enable the access by the mobile computing device to the clinical data (e.g. transmitted data is encrypted or scrambled and various user access validation steps are incorporated before the data is shared, only decrypted after the device and the person accessing the data have been authenticated, para. [0059]-[0060], [0066], [0185]).
In reference to at least claim 7
Holla modified by Lewis teaches a system according to claim 1. Holla further discloses wherein the remote computing device is associated with an emergency room and the mobile computing device is associated with a medical practitioner (e.g. physician’s mobile handheld device 150, para. [0040], [0043], [0047]).
In reference to at least claim 9
Holla modified by Lewis teaches a system according to claim 1. Holla further discloses wherein the mobile environment comprises an EMS vehicle (e.g. medical data collected in the field by a mobile medical facility such as an ambulance 101 or air-ambulance 102, Fig. 1, para. [0040]-[0041], [0043]).
In reference to at least claim 10
Holla modified by Lewis teaches a system according to claim 1. Holla further discloses wherein the second interactive display provides elements comprising ECG data, patient demographic data, and a chief complaint (e.g. data may come from a number of different sources within the hospital, with emergency vehicles, within doctor’s clinics and within patients and can include patient’s illness history, past medical history, results of physical exam, vital signals, Echo results, ECG results, past ECG results, patient biographical information, vital statistics para [0067], [0180]-[0183], medical compliant, para. [0003], [0063], [0109], data format optimized for view on the display of the physician’s handheld device, para. [0036], [0067], [0097]).
In reference to at least claim 11
Holla modified by Lewis teaches a system according to claim 1. Holla further discloses wherein the patient demographic data comprises a patient name and gender (e.g. data may come from a number of different sources within the hospital, with emergency vehicles, within doctor’s clinics and within patients and can include patient biographical information including personal information such as a patient’s demographic data including name, age, sex, etc. para. [0026], [0036], [0067], [0180]-[0183]). 
In reference to at least claim 12
Holla modified by Lewis teaches a system according to claim 1. Holla further discloses wherein the second interactive display provides the ECG data in response to a selection of an ECG data menu option (e.g. data may come from a number of different sources within the hospital, with emergency vehicles, within doctor’s clinics and within patients and can include patient’s illness history, past medical history, results of physical exam, vital signals, Echo results, ECG results, past ECG results, patient biographical information, vital statistics para [0067], [0180]-[0183], physician may select from a menu, tool may be the form of menu options with button selections, touch screen menus and text entry, para. [0112], [0135], [0137], [0148]).
In reference to at least claim 14
Holla modified by Lewis teaches a system according to claim 1. Holla further discloses wherein the remote computing device is an enterprise computing device (e.g. user console 120 is part of an enterprise environment, Figs. 1-2, 4-5 and can be a standalone computer or work station within a hospital, the processor within any of the example data source servers 110, 111, 112, 113, or a medical device 103, or within an ambulance and received medical patient data from the databases or data collecting devices, para. [0041], [0044]-[0045], [0046]-[0048]).

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0021730 to Holla et al. (Holla) in view of US Patent No. 6, 141,584 to Rockwell et al. (Rockwell), US 2016/0180044 to Delisle et al. (Delisle) and US 2009/0222539 to Lewis as applied to claim 1 further in view of US 2006/0149597 to Powell et al. (Powell) (previously cited). 
In reference to at least claim 13
Holla modified by Lewis as evidence by Rockwell and Delisle teaches a system according to claim 1. Holla further discloses that the data format is optimized for view on the display of the physician’s handheld device (e.g. para. [0036], [0067], [0097]) and that the physician may select from a menu, tool may be the form of menu options with button selections, touch screen menus and text entry (e.g. para. [0112], [0135], [0137], [0148]) but does not explicitly teach the user input is organized as predefined templates at the second interactive display. 
Powell teaches a system and method for real time viewing of critical patient data on mobile devices which discloses the use of a handheld device “mobile computing device” (e.g. Figs. 6B-6K) that includes an interactive display (e.g. display Figs. 6B-6K) that includes predefined templates (e.g. various display templates based on user selection, Figs. 6B-6K, para. [0059]-[0067]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of Holla modified by Lewis as evidence by Rockwell and Delisle with the teachings of Powell to include predefined templates at the second interactive display in order to yield the predictable result of providing an interactive display that allows the user to easily select and review the appropriate patient clinical data of interest for further analysis for making an informed decision about the condition of the patient. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot since the rejections have been amended to include additional references in view of the claim amendments. It is noted that US 2016/0180044 to Delisle et al. (Delisle) is utilized for the teachings within the background section to show what was well-known within the art. It is further noted that the Philips® HeartStart MRx™ recited within the background section of US 2016/0180044 to Delisle et al. (Delisle) has been manufactured at least before 3/4/2009 since the Philips® HeartStart MRx™ is mentioned as being utilized within US 2010/0228262 to Cully et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER L GHAND/Examiner, Art Unit 3792